AVERY, P.J.(W.S.),
(dissenting).
Mrs. Guess said:
“Well, before the accident I didn’t notice him forgetting things which I have since the accident, like, you know, if he hears a conversation or something, and maybe I mention something in the conversation later, well he says, ‘I didn’t hear them say that, I don’t remember it’.”
Plaintiff Guess had been hurt on four occasions prior to the involved accident. He had a right leg hurt in an accident. He fell 40 feet at a church structure and hurt his left leg ankle. He had been adjudged to have a 75% permanent partial disability of the left leg. He was walking in sand, according to the undisputed proof in this case by both plaintiffs, which was somewhat damp and soft, and under such condition he and his friend, Paseur, attempted to raise this 37 foot ladder to its full length as it lay on the ground, and in the manner described, while Paseur held his feet on one end of the ladder Guess raised it from the other end in an unright position, after having it completely extended. While fully extended and held by Guess he made some kind of stepping movement and the ladder began to sway or lean and Paseur says he then reached fór the ladder, and that was the last thing he remembered.
*586Here we have two expert painters of long years of service, extending the ladder 37 feet, raising it to a perpendicular position with the man who was carrying it intending to walk along the wall approximately 100 feet in a corridor which was approximately 25 feet wide between the wall and the power line with which the ladder came in contact. Paseur said they were going to the wall with it, but certainly the man who was carrying it, even though it was intimated that his memory was not as good as it was before, said it was his intention to carry that ladder to the other end of that wall, approximately 100 feet from where it was raised.
To say that a painter who has been engaged in painting buildings for a long number of years, and particularly one who admitted he had fallen 40 feet, which was higher than the wall of the present building he was about to get upon to paint the belt around the top, had not had judgment enough to be careful for his own safety under the situation described in this record, after the City had more than complied with the best authorities known to construction and placement engineers for the safety of workers and others, is it reasonable that they would undertake to perform such activity as they describe? In fact, Paseur does not help the situation any as it relates to him. There being two of them, it doesn’t take an expert to realize the fact that the common sense thing to have done would have been for one to have taken one end of that ladder in one hand and the other to have taken the other end in one hand and carried it to the corner on the wall where they expected to put it up. This, the Court could thoroughly understand.
So we have a situation which is not parallel to facts in any reported case in the books that we can find. The *587writer dissented in the opinions in the cases of Coatney v. Southwest Tenn. Elec. Corp. and Turner v. Tenn. Valley Elec. Co-Op., 40 Tenn.App. 54, 288 S.W.(2d) 747, and we have during the time we have had these opinions under consideration, read every case in the hooks, particularly as relates to the decisions in Tennessee. What precaution is a city required to take other than that which it did? If it undertook to put insulation coverage over every wire in the city where painters, contractors or others were working, it would have half of the city covered up and take a corps of inspectors and overseers beyond reason. This is particularly true where the city has gone and exceeded every requirement of the National Electrical Code in reconstructing the wiring of this particular building here involved, so as to put it beyond anything we have in any of the other cases at all.
Furthermore, we must consider the fact that Judge Henderson sat there and saw these two men testify, he heard what they said, he understood their demeanor as they did undertake to testify, and insofar as the record is here before us, I must admit that he could tell much more about whether these men had their memory affected by the injuries than we can by looking at the paper. On paper it doesn’t seem like they are too badly disturbed mentally. If we could see them, we would have a much better idea whether it was a malingering problem or a memory problem. To me his direction of a verdict is correct and I would let it stand.
To do otherwise we make the electrical distributor an insurer against every accident that can happen to an individual by his current. Certainly there must be a stopping point somewhere. Particularly is this true with the expansion of electric energy to every purpose almost *588known to man. Therefore, I feel constrained to dissent, and would affirm the judgment, notwithstanding the fact that the parties were most unfortunately injured.